UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6202



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ROBERT SHERWOOD SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-92-14, CA-95-1966-2-8)


Submitted:   October 1, 1996              Decided:   October 22, 1996


Before HALL and ERVIN, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Robert Sherwood Scott, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), as amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Scott, Nos. CR-92-14; CA-95-1966-2-8 (D.S.C. Jan. 5, 1996).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2